—Order, Supreme Court, New York County, entered April 2, 1979, granting plaintiff’s motion for an order attaching the property of and the debts owing to the defendants-appellants *585ITF (Overseas) Corp., its chairman Lewis, and its president Crawford, unanimously modified, on the law, to vacate the attachment against the property of the individual defendants Lewis and Crawford, and otherwise affirmed, without costs or disbursements. Neither the complaint, the moving papers at Special Term, nor the respondent’s brief on appeal spells out any conduct by the individual defendants, distinct from their corporate activities, that would authorize attachment of their personal assets. Concur— Birns, J. P., Bloom, Lupiano, Ross and Lynch, JJ.